DETAILED ACTION
This communication is in responsive to Application 16/395500 filed on 2/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Response to Arguments
3.	Applicant’s arguments in the amendment filed on 2/24/2021 regarding claim rejection under 35 USC § 101 with respect to Claims 1-20 have been considered and found persuasive. Thus, the rejection under 35 USC § 101 with respect to Claims 1-20 have been withdrawn. 

4.	Applicant’s arguments in the amendment filed on 2/24/2021 regarding claim rejection under 35 USC § 102 with respect to Claims 1-20 are moot in view of the new ground of rejection.

5.	The underline limitations of claims 2 and 5 lacks antecedent basis that warrants 112 (b) rejection. Due to the finality of this action, Examiner is not giving the rejection. Applicant should fix the underline limitations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10484189 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of instant applications are substantially similar to the issued one. Also the issued claims are an obvious variations of instant application. For example, claim 1 of instant application includes all the elements/limitations of claim 1 of the issued patent. The rest of the claims are also obvious variation of each other. 
Thus, the claims are rejected under the ground of nonstatuory double patenting. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Antebi et al. (hereinafter Antebi) US 2012/0192055 A1 in view of Bailor et al.  (hereinafter Bailor) US 2012/0278276 A1.

Regarding Claim 1, Antebi teaches a computer-implemented method of operating a collaboration service comprising: 
registering a plurality of users as participants in a collaboration session (¶060 & ¶0062-¶0064; users registered with different service provides and collaborate in a collaboration session with other users. Fig. 9 illustrate session collaboration between different users); 
and subsequent to receiving session content from at least one instance of a plurality of instances of a collaboration application hosted by the collaboration service, wherein the session content comprises an update to a document (¶0065; users collaborate on a file or projects etc. and metadata is updated in a dashboard area between them after the update to the file or the project. See Fig. 9 for updating a file and user collaboration in a session): 
sharing the session content with at least one other instance of the plurality of instances of the collaboration application associated with the plurality of users (Fig. 9 step 930); 
 wherein the social network application is hosted by a social network service distinguished from the collaboration service (¶060 & ¶0062-¶0064; users registered with different service provides and collaborate in a collaboration session with other users. Also see fig. 8 & ¶0117; different service providers 842-844).

Antebi does not expressly teach generating session information comprising an alert that is descriptive of at least a portion of the update to the document; 
and sharing the session information with at least one social network application associated with at least one user of the plurality of users, 

 generating session information comprising an alert that is descriptive of at least a portion of the update to the document (Fig. 7 & ¶0058; alert users of content updates where the alert includes descriptive information);
and sharing the session information with at least one social network application associated with at least one user of the plurality of users (Fig. 7 & ¶0058; alert users of content updates where the alert includes descriptive information).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Bailor into the system of Antebi in order to provide a system that provides an improved way of collaborative editing of files between users where the system provides no delays, conflicts or other issues that rise from the large scale merger of different edits between users (¶0001-¶0003). 

Regarding Claim 2, Antebi in view of Bailor teach the method of claim 1 Antebi further teaches Antebi further teaches wherein registering the plurality of users as the participants in the collaboration session comprises registering at least a subset of the plurality of users with a plurality of service identities associated with the collaboration service and registering the one user with a social network identity associated with a social network service (¶060 & ¶0062-¶0064; users registered with different service provides and collaborate in a collaboration session with other users. Fig. 9 illustrate session collaboration between different users). 


Regarding Claim 4, Antebi in view of Bailor teach the method of claim 3 Antebi further teaches wherein receiving the additional session information comprises receiving, by the collaboration service from the social network service, the additional session information (Fig. 7A & Fig. 9 step 930; information is shared among users/clients by the server).

Regarding Claim 5, Antebi in view of Bailor teach the method of claim 2 Antebi further teaches wherein sharing the session content with at least the one other instance of the plurality of instances of the collaboration application comprises sharing the session content with a hosted instance of the plurality of instances of the collaboration application that is hosted in the social network service (Note that users are hosted in different networks. For example, ¶060 & ¶0062-¶0064; users registered with different service provides and collaborate in a collaboration session with other users. Fig. 9 illustrate session collaboration between different users. Also see Fig. 7A & Fig. 9 step 930; information is shared among users/clients by the server).



Regarding Claim 7, Antebi in view of Bailor teach the method of claim 1 Antebi further teaches further comprising rendering a user interface to the collaboration service, wherein the user interface comprises a home view and a plurality of collaboration views (Figs. 6 & 7A), and wherein rendering the user interface comprises: rendering in the home view a first plurality of interface elements through which to navigate to any of the plurality of collaboration views for participating in a plurality of collaboration sessions (Figs. 6 & 7A); and in response to a selection of one of the first plurality of interface elements, rendering a corresponding one of the plurality of collaboration views, wherein each collaboration view of the plurality of collaboration views is associated with a different one of the plurality of collaboration sessions and includes a second plurality of interface elements through which to engage the collaboration service to participate in the different one of the plurality of collaboration sessions (Figs. 6 & 7A).



Regarding Claim 9, Antebi teaches a computer-implemented method of operating a user interface to a collaboration service, wherein the user interface comprises a home view and a plurality of collaboration views (Figs. 6 & 7A), and wherein the method comprises: 
presenting in the home view a first plurality of interface elements through which to navigate to any of the plurality of collaboration views for participating in a plurality of collaboration sessions (Figs. 6 & 7A);
in response to a selection of one of the first plurality of interface elements, presenting a corresponding one of the plurality of collaboration views, wherein each collaboration view of the plurality of collaboration views is associated with a collaboration session of the plurality of collaboration sessions and includes a second plurality of interface elements through which to engage the collaboration service to participate in the collaboration session (Figs. 6 & 7A);
and subsequent to receiving session content of the collaboration session: enerating session information (¶0065) wherein the social network application is hosted by a social network service distinguished from the collaboration service (¶060 & ¶0062-¶0064; users registered with different service provides and collaborate in a collaboration session with other users. Also see fig. 8 & ¶0117; different service providers 842-844).

Antebi does not expressly teach comprising an alert that is descriptive of the session content; and transmitting the session information to a social network application associated with a participant of the collaboration session 
Bailor teaches an alert that is descriptive of the session content (Fig. 7 & ¶0058; alert users of content updates where the alert includes descriptive information);
and transmitting the session information to a social network application associated with a participant of the collaboration session (Fig. 7 & ¶0058; alert users of content updates where the alert includes descriptive information).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Bailor into the system of Antebi in order to provide a system that provides an improved way of collaborative editing of files between users where the system provides no delays, conflicts or other issues that rise from the large scale merger of different edits between users (¶0001-¶0003). 

Regarding Claim 10, Antebi in view of Bailor teach the method of claim 9 Antebi further teaches wherein each of the first plurality of interface elements comprises a graphic selectable to navigate to a corresponding one view of the plurality collaboration views (Fig. 6 & 7A).

Regarding Claim 11, Antebi in view of Bailor teach the method of claim 9 Antebi further teaches wherein the collaboration service comprises a plurality of features and wherein each of the second plurality of interface elements comprises a graphic selectable to engage a different one of the plurality of features (Fig. 6 & 7A).

Regarding Claim 12, Antebi in view of Bailor teach the method of claim 11 Antebi further teaches wherein the plurality of features comprises a content feature, a contacts feature, a whiteboard feature, a notes feature, and a plurality of communication features (this limitation is obvious from Figs. 6 & 7A since they are integration or plug-ins by different providers to collaborate).

Regarding Claim 13, Antebi in view of Bailor teach the method of claim 12 Antebi further teaches wherein the plurality of communication features comprises a voice calling application associated with a voice calling service, a video calling application associated with a video calling service, a calendar application associated with a calendar service, and a chat application associated with a chat service (this limitation is 

Regarding Claim 14, Antebi in view of Bailor teach the method of claim 9 Antebi further teaches wherein the second plurality of interface elements comprises a content element selectable to open a content application to access content, a contacts element selectable to open a contacts application to access contacts, a whiteboard element selectable to open a white board application, and a plurality of communication elements, each of the plurality of communication elements selectable to invoke a different one of a plurality of communication applications (this limitation is obvious from Figs. 6 & 7A since they are integration or plug-ins by different providers to collaborate. ¶0060 provides a list of plug-ins that are known in the art).

Regarding Claim 15, Antebi in view of Bailor teach the method of claim 14 Antebi further teaches wherein the content comprises a document available through the content application for participants in the collaboration session to edit and wherein the contacts comprise contact information for the participants with which to communicate via the plurality of communication applications (Fig. 6 document 1).

Regarding Claim 16, Antebi teaches one or more computer readable storage media having program instructions stored thereon for facilitating a collaboration service that, when executed by a processing system, direct the processing system to at least: 

in response to a selection of one of the first plurality of interface elements, rendering a corresponding one of the plurality of collaboration views, wherein each of the plurality of collaboration views includes a second plurality of interface elements selectable to launch at least a content application, a contacts application, and a plurality of communication applications (Figs. 6 & 7A); 
and subsequent to receiving session content from the content application (¶0065): 
wherein the social network application is hosted by a social network service distinguished from the collaboration service (¶060 & ¶0062-¶0064; users registered with different service provides and collaborate in a collaboration session with other users. Also see fig. 8 & ¶0117; different service providers 842-844).
Antebi does not expressly teach generate session information comprising an alert that is descriptive of the session content; and transmit the session information to a social network application associated with a participant of the collaboration session
Bailor teaches generate session information comprising an alert that is descriptive of the session content (Fig. 7 & ¶0058; alert users of content updates where the alert includes descriptive information);
and transmit the session information to a social network application associated with a participant of the collaboration session (Fig. 7 & ¶0058; alert users of content updates where the alert includes descriptive information).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Bailor into the system of Antebi in order to provide a system that provides an improved way of collaborative editing of files between users where the system provides no delays, conflicts or other issues that rise from the large scale merger of different edits between users (¶0001-¶0003). 

Regarding Claim 17, Antebi in view of Bailor teach the one or more computer readable storage media of claim 16 Antebi further teaches wherein the second plurality of interface elements comprises a content element, a contacts element and a plurality of communication elements, wherein the program instructions, when executed by the processing system, further direct the processing system to: in response to when the content element is invoked, open a document in the content application for editing by any participants in a collaboration session (this limitation is obvious from Figs. 6 & 7A since they are interface for collaboration services); in response to when the contacts element is invoked, open the contacts application to access contacts for the participants in the collaboration session; and in response to when any of the plurality of communication elements is invoked through any of the contacts, open a corresponding communication application of a plurality of communication applications to communicate 

Regarding Claim 18, Antebi in view of Bailor teach the one or more computer readable storage media of claim 17 Antebi further teaches wherein the plurality of communications applications comprises the social network application associated with a social network service, a short message service (SMS) application associated with an SMS service, a real-time communication application associated with a real-time communication service, a calendar application associated with a calendar service, a chat application associated with a chat service, and a file hosting application associated with a file hosting service (this limitation is obvious from Figs. 6 & 7A since they are integration or plug-ins by different providers to collaborate. ¶0060 provides a list of plug-ins that are known in the art).

Regarding Claim 19, Antebi in view of Bailor teach the one or more computer readable media of claim 16 Antebi further teaches wherein the program instructions further instruct the processing system to monitor session activity for each of a plurality of participants in each of the plurality of collaboration sessions to identify flagged participants (¶0098; use of flags to specify changes and users), monitor local activity for at least one participant of the plurality of participants, and surface a collaboration reminder to the one participant when the local activity is associated with any of the flagged participants (¶0065, ¶0136 & Fig. 12; status of users participating in a 

Regarding Claim 20, Antebi in view of Bailor teach the one or more computer readable media of claim 16 Antebi further teaches wherein the program instructions further instruct the processing system to monitor session activity for each of the plurality of collaboration sessions to identify flagged content, monitor local activity for at least one participant of a plurality of participants, and surface a collaboration reminder to the one participant when the local activity is associated with any of the flagged content (¶0065, ¶0136 & Fig. 12; status of users participating in a collaboration are actively monitored and searched which in view of Fig. 9 step 930 imply that users are reminded of the updates via the discovery process and metadata).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455